Case 2:21-cv-00678-JS-AYS Document 94-1 Filed 06/17/21 Page 1 of 3 PageID #: 1352




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION                        Case No. 2:21-cv-0678-JS-AYS

 This Document Relates to: All Actions



  [PROPOSED] ORDER GRANTING MOTION FOR APPOINTMENT OF COHEN MILSTEIN
     SELLERS & TOLL PLLC AND GIBBS LAW GROUP LLP AS INTERIM COUNSEL
Case 2:21-cv-00678-JS-AYS Document 94-1 Filed 06/17/21 Page 2 of 3 PageID #: 1353




        1.       This matter came before the Court on competing motions to appoint Interim Lead

 (or Co-Lead) Counsel submitted by various Plaintiffs’ counsel. Having considered all timely

 submissions and Federal Rule of Civil Procedure 23(g), the Court hereby appoints as Co- Lead

 Interim Counsel: Cohen Milstein Sellers & Toll PLLC and Gibbs Law Group LLP.

        2.       Duties of Interim Counsel:

         Pursuant to Federal Rule of Civil Procedure 23(g)(4), Interim Counsel must fairly and

 adequately represent the interests of the class. Interim Counsel also shall be generally responsible

 for coordinating the activities of the proposed class(es) during pretrial proceedings and shall have

 the sole authority to:

                 a.       determine the causes of action and factual allegations for the consolidated

 complaint;

                 b.       determine and present (in briefs, oral argument, or such other fashion as

 may be appropriate, personally or by designees) to the Court and opposing parties the position of

 the proposed class(es) on all matters arising during pretrial proceedings;

                 c.       coordinate the initiation and conduct of discovery on behalf of the proposed

 class(es) consistent with the requirements of the Federal Rule of Civil Procedure 26, including the

 preparation of joint interrogatories and requests for production of documents and the examination

 of witnesses in depositions;

                 d.       conduct settlement negotiations on behalf of the proposed class(es);

                 e.       delegate specific tasks to other plaintiff’s counsel in a manner to ensure that

 pretrial preparation for the proposed class(es) is conducted efficiently and effectively;

                 f.       enter into stipulations with opposing counsel as necessary for the conduct

 of the litigation;



                                                     2
Case 2:21-cv-00678-JS-AYS Document 94-1 Filed 06/17/21 Page 3 of 3 PageID #: 1354




                g.      maintain adequate time and disbursement records covering services as

 interim class counsel, and also, that at least quarterly it collect any such time and disbursement

 records from other firms authorized to work on this matter; and

                h.      perform such other duties as may be incidental to proper coordination of the

 proposed class(es) pretrial activities or authorized by future order of Court.


 IT IS SO ORDERED.



 Dated:
                                                  HONORABLE JOANNA SEYBERT
                                               UNITED STATES DISTRICT COURT JUDGE




                                                   3
